DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BOBBIN STRUCTURE FOR PARTITIONING COIL LAYERS.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Enomoto et al. (US 2021/0249926).
In claim 1, Enomoto discloses (Fig. 1A – 13A) a bobbin structure (1) inserted into a slot (53) defined in a stator core (5), the bobbin structure (1) comprising: a body (2, 3) configured to contact an inner wall of the slot (53); and at least one partition (32) provided inside the body (2, 3) to insulate at least some coils (13), inserted into the slot (53) to be arranged in a plurality of layers (corresponding to 31 in Fig. 2A below), from each other, wherein the body (2, 3) and the at least one partition (32) are formed integrally with each other.

    PNG
    media_image1.png
    431
    812
    media_image1.png
    Greyscale

In claim 2, Enomoto discloses wherein: the coils (13) are provided to an inside of the slot (53) to be arranged in six layers (Fig. 2A); and the at least one partition (32) is disposed between a first layer and a second layer (corresponding to pair of outer radial 31) or disposed between a fifth layer and a sixth layer (corresponding to inner radial 31).
In claim 3, Enomoto discloses wherein: the coils (13) are provided to an inside of the slot (53) to be arranged in six layers (Fig. 2A); and the at least one partition (32) comprises two partitions (corresponding to pair of outer radial 31 and pair of inner radial 31), one of the two partitions is disposed between a first layer and a second layer (corresponding to pair of outer radial 31), and a remaining one of the two partitions is disposed between a fifth layer and a sixth layer (corresponding to inner radial 31).
In claim 4, Enomoto discloses wherein the bobbin structure (1) is formed of plastic ([0047]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2021/0249926) in view of Almeida E Silva et al. (US 2020/0161918).
In claim 5, Enomoto teaches the structure of claim 1; furthermore Enomoto teaches wherein: the stator core (5) comprises a plurality of teeth (52); 
Enomoto does not teach wherein the bobbin structure further comprises an extension disposed at one of both ends of the body based on a stack direction of the stator core, wherein the extension is disposed to contact two adjacent teeth.
However, Silva teaches (Fig. 1-4) a bobbin structure (100) wherein an extension (109) is disposed at one of both ends of the body (101) based on a stack direction of the stator core (2), wherein the extension (109) is disposed to contact two adjacent teeth (8).
Therefore in view of Silva, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to provide an axial stop for the bobbin structure so that it is secured to the stator core (Silva; [0070-0071]).
In claim 6, Enomoto as modified teaches the structure of claim 5; furthermore Enomoto does not teach wherein the extension extends from the body in a direction perpendicular to the stack direction of the stator core; and the extension extends in an arrangement direction of the teeth.
However, Silva further teaches wherein the extension (109) extends from the body (101) in a direction perpendicular to the stack direction of the stator core (2); and the extension (109) extends in an arrangement direction of the teeth (8).
Therefore further in view of Silva, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to provide an axial stop for the bobbin structure so that it is secured to the stator core (Silva; [0070-0071]).
In claim 7, Enomoto as modified teaches the structure of claim 5; furthermore Enomoto does not teach wherein the extension is disposed on the teeth based on the stack direction of the stator core.
However, Silva further teaches wherein the extension (109) is disposed on the teeth (8) based on the stack direction of the stator core (2).
Therefore further in view of Silva, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to provide an axial stop for the bobbin structure so that it is secured to the stator core (Silva; [0070-0071]).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2021/0249926) in view of Urimoto et al. (US 2018/0093698).
In claim 9, Enomoto teaches the structure of claim 1, with the exception of wherein the bobbin structure is applied to a driving motor connected to a first inverter and a second inverter and configured such that one end of each of stator lead lines, in which current of three-phases flows, is connected to an output line of the first inverter and a remaining end of each of the stator lead lines is connected to an output line of the second inverter.
However, Urimoto teaches a structure (Fig. 1-4) wherein having a driving motor (Fig. 2) connected to a first inverter (3a) and a second inverter (3b) and configured such that one end of each of stator lead lines (201), in which current of three-phases flows (U, V, W), is connected to an output line (3a to U1, V1, W1) of the first inverter (3a) and a remaining end of each of the stator lead lines (202) is connected to an output line (3b to U2, V2, W2) of the second inverter (3b).
Therefore in view of Urimoto, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to create an assisted power steering apparatus having an integrated control unit with an electric motor (Urimoto; [0001-0028]).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the (in)dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the (in)dependent claim(s) with the allowable feature being: 
Claim 8: “wherein: the coils are provided to an inside of the slot to be arranged in six layers; a plurality of slots is defined in the stator core; the bobbin structure is provided as one of a first type configured such that the at least one partition is disposed between a first layer and a second layer and a second type configured such that the at least one partition is disposed between a fifth layer and a sixth layer and is applied to each of the slots; and the first type and the second type are alternately applied to the slots.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pal et al. (US 10333364) teaches an electrical machine having a slot insulator with an extension such that two insulators are integrally formed.
Koga et al. (US 2021/0167657) teaches an insulating member having joint portions covering various surfaces of respective coils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2834